         Case 1:18-cv-05676-PGG Document 29 Filed 11/29/18 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    November 29, 2018


BY ECF
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

           Re:     Rusaviainvest, OOO v. Mnuchin, et al., No. 18 Civ. 5676 (PGG)

Dear Judge Gardephe:

         I write respectfully on behalf of Plaintiff Rusaviainvest, OOO (“Plaintiff”), and
Defendants, the U.S. Department of the Treasury, Office of Foreign Assets Control (“OFAC”),
and several government officials sued in their official capacities (collectively, the
“Government”), to submit this joint status letter in accordance with the Court’s Order dated June
26, 2018, Dkt. No. 2, in advance of the initial conference scheduled for December 6, 2018, at
10:30 a.m., see Dkt. No. 26. A jointly proposed Case Management Plan is attached as Exhibit A
to this letter.

       1. Brief Description of the Case

        Plaintiff challenges OFAC’s denials of its applications for licenses to unblock $1.4
million of its assets. Dkt. No. 3. In March and April 2017, Plaintiff attempted to pay Uzbekistan
Airways $1.4 million via three wire transfers and the transfers were blocked (i.e., frozen) by
financial institutions based on OFAC’s determination that the transactions “involve[] an interest
of [a] person sanctioned pursuant to Executive Order 13224,” which authorizes OFAC to block
property and prohibit transactions with persons who commit, threaten to commit, or support
terrorism. Id. ¶ 2; see 31 C.F.R. Part 594 (setting forth the Global Terrorism Sanctions
Regulations). Plaintiff seeks a declaration that OFAC’s denials of Plaintiff’s applications for
licenses to unblock the funds are arbitrary and capricious and violate the Administrative
Procedure Act (“APA”), 5 U.S.C. § 551, et seq., and seeks the return of its $1.4 million.

       The Government maintains that OFAC’s denial of Plaintiff’s licenses to unblock the $1.4
million was proper under Executive Order 13224 and 31 C.F.R. Part 594. The evidence will
show that OFAC’s action was not “arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with the law.” 5 U.S.C. § 706(2)(A); see Envtl. Def. v. U.S. E.P.A., 369 F.3d 193,
201 (2d Cir. 2004) (“The arbitrary and capricious standard of review is narrow and particularly
deferential.”).
         Case 1:18-cv-05676-PGG Document 29 Filed 11/29/18 Page 2 of 2

                                                                                             Page 2


       2. Contemplated Motions

        Because Plaintiff brings APA claims, this “‘entire case’ on review is a question of law.”
Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir. 2001); see Marshall County
Health Care Auth. v. Shalala, 988 F.2d 1221, 1226 (D.C. Cir. 1993) (given that the question on
review of agency action is legal in nature, “there is no real distinction in this context between the
question presented on a [motion to dismiss] and a motion for summary judgment”). As such, the
case will be resolved on summary judgment based on the administrative record. See Camp v.
Pitts, 411 U.S. 138, 142 (1973); State of N.Y. Dep’t of Soc. Svcs. v. Shalala, 21 F.3d 485, 493 (2d
Cir. 1994). Where the administrative record contains classified information that cannot be
shared with the plaintiff, 50 U.S.C. § 1702(c) permits the Government to submit the classified
information to the Court ex parte for in camera review. See, e.g., Al Haramain Islamic Found.,
Inc. v. U.S. Dep’t of Treasury, 686 F.3d 965, 979 (9th Cir. 2012).

       3. The Prospects for Settlement

        The parties believe that settlement of this case is unlikely and they do not request a
referral for a settlement conference at this time.

       The parties thank the Court for its consideration of this submission.

                                                      Respectfully,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                                By: /s/ Jennifer Jude
                                                    JENNIFER JUDE
                                                    Assistant United States Attorney
                                                    Telephone: (212) 637-2663
                                                    jennifer.jude@usdoj.gov

cc: Eric Creizman, Esq. (by ECF)
